Exhibit 10.1

AMENDMENT TO

F.N.B. CORPORATION

RESTRICTED STOCK AGREEMENT DATED MARCH 20, 2013

(Pursuant to 2007 Incentive Compensation Plan)

This Amendment to the Restricted Stock Agreement (“Amended Agreement”) is made
and entered into as of December 17, 2014 between F.N.B. Corporation, a Florida
corporation (the “Company”), and John C. Williams, Jr. (the “Employee”).

WITNESSETH:

WHEREAS, on March 20, 2013, the Company and Employee entered into a Restricted
Stock Agreement (the “Agreement”) in connection with the grant of 3,692 shares
of the Company’s Common Stock, par value $.01 per share (the “Shares”) to the
Employee.

WHEREAS, the Company and the Employee desire to correct a scrivener’s error
concerning the terms of the accelerated vesting of the Shares which would occur
on the Employee’s “Normal Retirement” as described under Section 2(d)(4) of the
Agreement.

WHEREAS, in granting the Shares under the Agreement to Employee the intent of
the F.N.B. Corporation was that upon the Employee’s Normal Retirement in a
calendar year other than the calendar year in which the Shares were awarded to
Employee, the Employee’s Shares shall be subject to immediate vesting upon the
Employee’s Normal Retirement Date under the Agreement.

WHEREAS, the Company and the Employee mutually agree to amend the Agreement for
the purpose of clarifying the accelerated vesting of the Employee’s Shares under
the Agreement in the circumstance of the Employee’s Normal Retirement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees that effective December 17, 2014, Section 2(d)(4) of the
Agreement is amended in its entirety to read as follows:

Section 2. Terms and Conditions

 

  (d) Termination of Employment; Forfeiture or Acceleration of Shares.

 

  (4) Normal Retirement. The service vesting requirement set forth under
Section 2(a) of this Agreement shall be waived upon Employee’s “Normal
Retirement” (as that term is defined in the Plan) in a calendar year other than
the calendar year in which the Shares were awarded to Employee and Employee’s
Shares shall be entitled to immediately vest on the Normal Retirement Date.

Except as modified by this Amendment to the Agreement, all terms, conditions,
covenants, rights and remedies contained in the Agreement and any documents
executed in connection therewith shall remain in full force and effect and
continue to remain valid and enforceable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to F.N.B. Corporation
Restricted Stock Agreement, dated March 20, 2013, to be executed in its name and
on its behalf this 17th day of December, 2014, effective as of the dates
provided herein.

 

F.N.B. CORPORATION      EMPLOYEE        

/s/ John C. Williams, Jr.

        Name: John C. Williams, Jr.   

/s/ Vincent J. Delie, Jr.

        Name: Vincent J. Delie, Jr.         Title: C.E.O. and President        